179 S.W.3d 385 (2005)
COMMERCIAL UNION INSURANCE COMPANY and Robert Thompson, Respondents,
v.
Ronald E. HAWTHORNE, Appellant.
No. WD 65354.
Missouri Court of Appeals, Western District.
December 6, 2005.
Richard J. Koury II, Independence, MO, for respondents.
Ronald E. Hawthorne, Lenexa, KS, pro se.
Before SPINDEN, P.J., and HOWARD and HOLLIGER, JJ.

Order
PER CURIAM.
Ronald E. Hawthorne appeals the judgment denying his motion to set aside a default judgment entered against him.
After a thorough review of the record, we conclude that no error of law appears. Respondents' motion to dismiss or to strike Hawthorne's brief is denied. An extended opinion would have no precedential value, but we have provided a memorandum explaining our reasoning to the parties. Judgment affirmed. Rule 84.16(b).